— In a matrimonial action, the parties cross-appeal from a judgment of the Supreme Court, Nassau County, dated September 25, 1978, which dismissed plaintiff’s amended complaint and granted defendant alimony in the sum of $375 per week, exclusive possession of the marital home and counsel fees and disbursements in the sum of $20,643.25. Judgment modified, on the facts, by (1) increasing the alimony award to $450 per week *937and (2) decreasing the counsel fees award to $11,000 plus disbursements. As so modified, judgment affirmed, with costs to the defendant. Plaintiff husband failed to supply the proof required for a divorce on the ground of cruel and inhuman treatment. In a marriage of this duration (31 years), plaintiff must show more than disharmony and quarreling (see Hessen v Hessen, 33 NY2d 406; Knox v Knox, 70 AD2d 652; Filippi v Filippi, 53 AD2d 658). The preseparation standard of living, which included extensive redecorating, generous gifts and travel, warrants a larger support award for the defendant. Although an award of counsel fees was proper the amount awarded was excessive to the extent indicated herein. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.